United States Department of Labor
Employees,’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1278
Issued: October 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2007 appellant filed a timely appeal from an October 17, 2006 merit
decision of the Office of Workers’ Compensation Programs reducing his compensation to zero
for failing to cooperate with vocational rehabilitation and an April 6, 2007 nonmerit decision
denying his request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the appeal and over the April 6, 2007 nonmerit decision.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation to zero
under 5 U.S.C. § 8113(b) effective January 11, 2006 on the grounds that he failed to cooperate
with vocational rehabilitation; and (2) whether the Office properly denied his request for a
review of the written record under 5 U.S.C. § 8124.

FACTUAL HISTORY
On June 15, 1989 appellant, then a 38-year-old rigger, filed a claim for an injury to his
lower back and right leg occurring on that date in the performance of duty. He stopped work and
did not return.1 The Office accepted the claim for lumbar sprain and degenerative disc disease at
L5-S1.
On May 7, 2003 the Office referred appellant to Dr. Thomas D. Schmitz, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated May 27, 2003,
Dr. Schmitz found that appellant could resume work with restrictions of not standing for more
than 15 minutes at a time or walking more than 4 hours. On December 10, 2003 Dr. Schmitz
clarified that appellant could work eight hours per day and “lift, push and pull up to 10 pounds
without a problem.” He further found that appellant “definitely could do sedentary activity.”
The Office referred appellant to Allene Young, a rehabilitation counselor, for vocational
rehabilitation. Ms. Young met with appellant on May 25, 2004. She requested that the Office
reassign the case because she “was concerned about and uncomfortable with the claimant’s
language and behavior.” The Office referred appellant to another rehabilitation counselor,
Frank Diaz, on July 19, 2004. Mr. Diaz did not submit a report of his meeting with appellant
even after repeated requests by the Office. He resigned on December 10, 2004. The Office next
referred appellant to Jeff Malmuth for vocational rehabilitation, who met with him on
March 24, 2005. Mr. Malmuth referred him to Jeia Africa for vocational testing. Appellant
cancelled the vocational testing scheduled for May 31, 2005 due to illness. On August 9, 2005
Ms. Africa informed the Office that she had planned to evaluate appellant on May 31, 2005 but
that the testing at his home “was broken into [three] separate occasions (lasting about an hour to
an hour and [15] minutes). [Appellant] took numerous breaks throughout the testing until he felt
that the pain was unbearable to which we would end testing.” Ms. Africa noted that she
experienced difficulty rescheduling appointments with him. In a report dated August 17, 2005,
she opined that, based on the testing, his physical restrictions and few interests, he had limited
vocational opportunities. On August 8, 2005 the Office instructed Mr. Malmuth to cease
vocational rehabilitation services due to his lack of progress in plan development.
On August 9, 2005 the Office referred appellant to James Graham for vocational
rehabilitation services. He met with appellant at his home on August 24, 2005. The
rehabilitation counselor provided him with an interest inventory to complete. Mr. Graham
scheduled vocational testing for September 26 to 28, 2005. On September 28, 2005 he informed
the Office that appellant had not appeared for the scheduled vocational testing or completed the
interest inventory because his sister was in the hospital. In a report dated October 27, 2005,
Mr. Graham related that he spoke with appellant on the telephone on October 4, 2005. He
informed the rehabilitation counselor that he needed a “pain shot” prior to beginning his
vocational evaluation. Appellant also indicated that he was “summoned to a court appearance as
a witness for the time period October 6th through the 13th, 2005.” Mr. Graham rescheduled the
vocational testing for October 24, 2005. On October 24, 2005 appellant appeared at the test site
but left after 47 minutes because he needed pain medication. He informed Mr. Graham on
1

Appellant unsuccessfully attempted to return to work on April 23, 1990.

2

October 26, 2005 that he could not get a “pain shot” until the end of the month. Appellant stated
that he “could not participate until after November 1st, 2005, but then also stated that it may not
be until after the first of the year, if he underwent surgery.” Mr. Graham concluded that
appellant had not participated with vocational rehabilitation efforts. The rehabilitation counselor
stated: “Issues such as doctor’s visits, pain shots, court summons, sister being in the hospital,
have been the reasons [he] has provided, in regards to him not participating in the [v]ocational
[r]ehabilitation process.”
By letter dated October 26, 2005, the Office advised appellant that he had impeded the
efforts of the rehabilitation counselor. The Office informed him of the provisions of section
8113(b) of the Federal Employees’ Compensation Act2 and directed appellant to make a good
faith effort to participate in the rehabilitation effort within 30 days or, if he believed he had good
cause for not participating in the effort, to provide reasons and supporting evidence of such good
cause within 30 days. The Office advised appellant that if he failed to cooperate without good
cause his monetary compensation benefits could be reduced on the assumption that the
vocational rehabilitation effort would have resulted in a return to work with no loss of
wage-earning capacity.
In a December 21, 2005 report, Mr. Graham noted that appellant had telephoned him on
November 23, 2005 and indicated that he would participate in vocational rehabilitation. The
rehabilitation counselor rescheduled vocational testing for December 5 to 7, 2005. Appellant did
not appear for the vocational testing on December 5, 2005. He informed Mr. Graham that his
physician had provided him with a no work slip. The rehabilitation counselor concluded that
appellant’s “participation has not improved, he is still not in compliance [and] continues to not
participate in [v]ocational [r]ehabilitation.”
Appellant submitted April 27 and June 15, 2005 criminal minute orders from the Superior
Court of California listing him as a defendant in a court case. Both orders indicated that the case
had been continued to a later date. Appellant submitted an October 4, 2005 note from
Dr. Haiden, an osteopath, who reported that he saw appellant on that date. On November 1,
2005 Dr. Haiden checked that appellant stated that he was unable to work from October 24 to
November 1, 2005. A physician also saw appellant on October 19 and November 21, 2005.3 In
a disability certificate dated December 5, 2005, a physician indicated that appellant was unable
to work from December 5 to 26, 2005.
By decision dated February 1, 2006, the Office reduced appellant’s compensation to zero
under section 8113(b) effective January 22, 2006 on the grounds that he failed to cooperate with
vocational rehabilitation and failed to provide sufficient reasons for his failure to cooperate. The
Office found that appellant had not participated in the early but necessary stages of vocational
rehabilitation and thus it was unable to determine what his wage-earning capacity would have
been had he participated. The Office further found that the medical evidence did not establish
that he was unable to participate in vocational rehabilitation.

2

5 U.S.C. §§ 8101-8193.

3

The name of the physician is not legible.

3

On March 2, 2006 appellant requested an oral hearing. He provided his new address to
the Office. On June 28, 2006 the Office notified appellant that a telephone hearing would be
held on July 24, 2006 at 2:15 p.m. Eastern Time. The Office mailed the notice using an incorrect
zip code.
On July 24, 2006 the rehabilitation counselor related that appellant had telephoned him
about a notice of hearing that he received. He had previously attempted to reach Mr. Graham
about the notice of hearing but the rehabilitation counselor was on vacation. Mr. Graham
telephoned the Office about the hearing and notified appellant that it was regarding his
participation in vocational rehabilitation. Appellant informed the rehabilitation counselor that he
would telephone the Office on July 24, 2006 at the prescribed time.
In a decision dated October 17, 2006, an Office hearing representative affirmed the
February 1, 2006 decision after finding that appellant did not cooperate with vocational
rehabilitation or provide adequate reasons for his failure to cooperate. She stated: “On the day
and time of the scheduled hearing (July 24, 206 at 2:15 p.m. EST [Eastern Standard Time]), the
[appellant] did not call into the teleconference. However, the [appellant] later advised that he
called in at 2:15 p.m. PST [Pacific Standard Time]. [He] subsequently elected the review of the
written record appeal option.”
On February 19, 2007 appellant questioned the July 24, 2006 hearing after noting that he
was not contacted as requested. He maintained that he fully cooperated with vocational
rehabilitation “when his health would allow him to.” Appellant sent the February 19, 2007 letter
to the Office, the Office’s Branch of Hearings and Review and the Board.
By decision dated April 6, 2007, the Branch of Hearings and Review adjudicated
appellant’s February 19, 2007 letter as a request for an oral hearing or a review of the written
record. The Branch of Hearings and Review denied his request as he had previously received a
review of the written record.
LEGAL PRECEDENT -- ISSUE 1
Section 8104(a) of the Act4 pertains to vocational rehabilitation and provides: “The
Secretary of Labor may direct a permanently disabled individual whose disability is compensable
under this subchapter to undergo vocational rehabilitation. The Secretary shall provide for
furnishing the vocational rehabilitation services.” Under this section of the Act, the Office has
developed procedures which emphasize returning partially disabled employees to suitable
employment and determining their wage-earning capacity.5 If it is determined that the injured

4

5 U.S.C. § 8104(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813 (August 1995).

4

employee is prevented from returning to the date-of-injury job, vocational rehabilitation services
may be provided to assist in returning the employee to suitable employment.6
Section 8113(b) of the Act further provides, “If an individual without good cause fails to
apply for and undergo vocational rehabilitation when so directed under section 8104” the Office,
after finding that in the absence of such failure the wage-earning capacity of the individual
would likely have increased substantially, “may reduce prospectively the monetary
compensation of the individual in accordance with what would probably have been [his] wageearning capacity in the absence of the failure, until the individual in good faith complies” with
the directions of the Office7 whose procedures require that prior to reduction of compensation a
claimant be notified of the provisions of section 8113(b) and provided an opportunity to either
resume participation in vocational rehabilitation or provide reasons for not continuing
participation.8 Under section 8104 of the Act, the employee’s failure to willingly cooperate with
vocational rehabilitation may form the basis for terminating the rehabilitation program and the
reduction of monetary compensation.9 The Office’s implementing regulations state:
“If an employee without good cause fails or refusing to apply for, undergo,
participate in or continue to participate in a vocational rehabilitation effort when
so directed, [the Office] will act as follows-***
(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early, but necessary stages of a vocational
rehabilitation effort (that is, meetings with the [Office] nurse, interviews,
testing, counseling, functional capacity evaluations and work evaluations),
[the Office] cannot determine what would have been the employee’s
wage-earning capacity.
(c) Under the circumstance identified in paragraph (b) of this section, in
the absence of evidence to the contrary, [the Office] will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity and [the Office] will reduce the
employee’s monetary compensation accordingly (that is, to zero). The

6

Id. The Office’s regulations provide: “In determining what constitutes ‘suitable work’ for a particular disabled
employee, [the Office] considers the employee’s current physical limitations, whether the work is available within
the employee’s demonstrated commuting area, the employee’s qualifications to perform such work and other
relevant factors.” 20 C.F.R. § 10.500(b).
7

5 U.S.C. § 8113(b).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.11(b) (November 1996).
9

See Wayne E. Boyd, 49 ECAB 202 (1997) (the Board found that the Office properly reduced the claimant’s
wage-loss compensation benefits as he failed to cooperate with the early and necessary stages of developing an
appropriate training program).

5

reduction will remain in effect until such time as the employee acts in
good faith to comply with the directions of [the Office].”10
ANALYSIS -- ISSUE 1
In reports dated May 27 and December 10, 2003, Dr. Schmitz opined that appellant could
work full time in a sedentary capacity. Based on Dr. Schmitz’ findings, the Office properly
referred appellant for vocational rehabilitation.
The Office initially referred appellant to Ms. Young for vocational rehabilitation.
Ms. Young met once with appellant on May 25, 2004 and then requested that the case be
reassigned. On July 19, 2004 the Office referred appellant to Mr. Diaz, who met with appellant
but did not submit a report of his meeting. He resigned as rehabilitation counselor on
December 10, 2004. The Office referred appellant to Mr. Malmuth, who met with him on
March 24, 2005. Mr. Malmuth scheduled vocational testing with Ms. Africa, who told the Office
that she experienced difficulty testing appellant due to his complaints of pain and thus broke the
test into three parts. In a report dated August 17, 2005, Ms. Africa found that he had limited
vocational opportunities. On August 8, 2005 the Office found that Mr. Malmuth had made
insufficient progress in developing a rehabilitation plan.
On August 9, 2005 the Office referred appellant to Mr. Graham for vocational
rehabilitation, who met with appellant on August 24, 2005 and requested that he complete an
interest inventory. Mr. Graham also scheduled vocational testing for September 26 to 28, 2005.
Appellant did not complete the interest inventory or show up for the vocational testing. He told
Mr. Graham that his sister was in the hospital. The rehabilitation counselor rescheduled the test
for October 24, 2005. Appellant went for the vocational testing on that date but left after
47 minutes because of pain. He notified Mr. Graham that he could not participate in testing until
he received a pain shot at the end of the month or, if he underwent surgery, after the first of the
year. Mr. Graham concluded that appellant had not cooperated with vocational rehabilitation.
The Office informed appellant on October 26, 2005 that his compensation would be
reduced if he did not cooperate with vocational rehabilitation or provide adequate reasons for his
refusal within 30 days. Appellant telephoned Mr. Graham and agreed to participate in vocational
rehabilitation. The rehabilitation counselor rescheduled vocational testing for December 5
through 7, 2005. Appellant did not appear for the testing. He told Mr. Graham that he had a “no
work slip.” Appellant submitted an October 4, 2005 note indicating that he received treatment
on that date from Dr. Haiden. On November 1, 2005 Dr. Haiden indicated that appellant stated
that he was unable to work from October 24 to November 1, 2005. A physician also noted that
he received treatment on October 19 and November 21, 2005. In a disability certificate dated
December 5, 2005, a physician indicated that appellant was unable to work from December 5 to
26, 2005. None of the medical evidence, however, addresses the relevant issue of whether he
was able to participate in vocational rehabilitation. Additionally, findings on examination are
needed to justify a physician’s opinion that an employee is disabled for work.11 The medical
10

20 C.F.R. § 10.519.

11

Laurie S. Swanson, 53 ECAB 517 (2002).

6

evidence, consequently, is insufficient to establish that appellant was unable to participate in
vocational rehabilitation.
Appellant submitted criminal minute orders dated April 27 and June 15, 2005 from the
Superior Court of California listing him as a defendant in a court case. Both orders, however,
indicated the case had been continued to a later date. This evidence is insufficient to show good
cause for his failure to participate in vocational rehabilitation.
By decision dated February 1, 2006, the Office reduced appellant’s compensation to zero
under section 8113(b) after finding that he failed to cooperate with vocational rehabilitation or
provide sufficient reasons for his failure to cooperate. In a decision dated October 17, 2006, a
hearing representative affirmed the reduction of his compensation. The Board finds that
appellant did not participate in the early and necessary stages of vocational rehabilitation as he
failed to attend the vocational testing scheduled by Mr. Graham. The Act’s implementing
regulation provides that when an employee fails to participate in the early stages of vocational
rehabilitation, it cannot be determined what his or her wage-earning capacity would have been
had there been no failure to participate.12 It is thus assumed, absent evidence to the contrary, that
the vocational rehabilitation effort would have resulted in a return to work with no loss of wageearning capacity.13 Appellant did not submit any evidence to refute this assumption. The Office
therefore properly found that he had no loss of wage-earning capacity and reduced his monetary
compensation to zero.14
On appeal, appellant asserts that he did not receive notice of the hearing scheduled for
July 24, 2006. The Office sent the June 28, 2006 notice of hearing to appellant’s address,
however, the zip code was incorrect. The record establishes, however, that appellant
subsequently asked Mr. Graham to explain the telephone conference notice. He indicated that he
had previously attempted to contact the rehabilitation counselor about the hearing. Mr. Graham
informed appellant that it was a telephone hearing on the issue of his failure to cooperate with
vocational rehabilitation. Appellant told the rehabilitation counselor that he would make the
telephone call at the proper time on July 24, 2006. The record establishes that appellant received
notice of the telephone hearing scheduled for July 24, 2006.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of the Act, concerning a claimant’s entitlement to a hearing, states:
“Before review under section 8128(a) of this title, a claimant for compensation not satisfied with
a decision of the Secretary ... is entitled, on request made within 30 days after the date of
issuance of the decision, to a hearing on his claim before a representative of the Secretary.”15 As
section 8124(b)(1) is unequivocal in setting forth the time limitation for requesting a hearing, a

12

20 C.F.R. § 10.519(b).

13

Id. at § 10.519(c).

14

See F.R., 58 ECAB ___ (Docket No. 05-15, issued July 10, 2007).

15

5 U.S.C. § 8124(b)(1).

7

claimant is not entitled to a hearing as a matter of right unless the request is made within the
requisite 30 days.16
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”17 Section 10.616(a)
further provides, “A claimant injured on or after July 4, 1966, who had received a final adverse
decision by the district Office may obtain a hearing by writing to the address specified in the
decision. The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.”18
The Office, in its broad discretionary authority in the administration of the Act, has the
power to hold hearings in certain circumstances where no legal provision was made for such
hearings and the Office must exercise this discretionary authority in deciding whether to grant a
hearing. Specifically, the Board has held that the Office has the discretion to grant or deny a
hearing request on a claim involving an injury sustained prior to the enactment of the 1966
amendments to the Act which provided the right to a hearing, when the request is made after the
30-day period established for requesting a hearing or when the request is for a second hearing on
the same issue.19 Office’s procedures, which require the Office to exercise its discretion to grant
or deny a hearing when a hearing request is untimely or made after reconsideration under section
8128(a), are a proper interpretation of the Act and Board precedent.20
ANALYSIS -- ISSUE 2
By decision dated February 1, 2006, the Office reduced appellant’s compensation to zero
under section 8113(b) effective January 22, 2006 on the grounds that he failed to cooperate with
vocational rehabilitation and failed to provide sufficient reasons for his failure to cooperate.
Appellant requested an oral hearing but did not telephone the Office as requested on
July 24, 2006. The hearing representative provided him with a review of the written record in
lieu of an oral hearing. By decision dated October 17, 2006, the hearing representative affirmed
the February 1, 2006 decision.
On February 19, 2007 appellant sent a letter to the Branch of Hearings and Review. He
asserted that he was not contacted for the July 24, 2006 hearing.21 In a decision dated April 6,
2007, the Office denied appellant’s request for either an oral hearing or a review of the written
record as he had previously received a review of the written record.
16

Frederick D. Richardson, 45 ECAB 454 (1994).

17

20 C.F.R. § 10.615.

18

20 C.F.R. § 10.616(a).

19

See André Thyratron, 54 ECAB 257 (2002).

20

Sandra F. Powell, 45 ECAB 877 (1994).

21

As discussed previously, appellant’s telephone call to his rehabilitation counselor shows that he received the
June 28, 2006 notice of hearing.

8

The Office properly determined that appellant was not entitled to a second hearing under
section 8124 as a matter of right. A hearing takes the format of either an oral hearing or a review
of the written record.22 As appellant previously received a review of the written record on the
reduction of his compensation for failing to participate with vocational rehabilitation, he is not
entitled to a subsequent oral hearing or review of the written record on that issue. The Board
thus finds that the Office properly denied his request for an oral hearing or review of the written
record as he had already received a hearing, in the form of a review of the written record, before
the Office.23
The Office also exercised its discretion in further considering appellant’s request for an
oral hearing or a review of the written record. The Office denied the hearing request on the basis
that it would serve no useful purpose. As the only limitation on the Office’s authority is
reasonableness, abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from known facts.24 There is no evidence in the case record that the Office abused its
discretion in refusing to grant appellant’s request for an oral hearing or a review of the written
record.
CONCLUSION
The Board finds the Office properly reduced appellant’s compensation to zero effective
January 11, 2006 under 5 U.S.C. § 8113(b) on the grounds that he failed to cooperate with
vocational rehabilitation. The Board further finds that the Office properly denied his request for
an oral hearing or a review of the written record under 5 U.S.C. § 8124.

22

20 C.F.R. § 10.615.

23

See André Thyratron, supra note 19.

24

Delmont L. Thompson, 51 ECAB 155 (1999).

9

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 6, 2007 and October 17, 2006 are affirmed.
Issued: October 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

